NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

TRAVIS MIDDLETON; GILDA EVANS,                   No. 13-55271

               Plaintiffs - Appellants,          D.C. No. 2:12-cv-09499-SJO-PLA

 v.
                                                 MEMORANDUM*
MARTINGALE INVESTMENTS, LLC;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Travis Middleton and Gilda Evans appeal pro se from the district court’s

judgment dismissing their action alleging, among other claims, Racketeer

Influenced and Corrupt Organizations Act (“RICO”) claims arising from state

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellants’ requests for oral
argument, set forth in their briefs, are denied.
court unlawful detainer proceedings against Evans after Martingale Investments

purchased Evans’s property in a foreclosure sale. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Appellants’ action because the first

amended complaint failed to allege any specific facts showing that they were

entitled to relief. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (a

complaint must go beyond “labels and conclusions, and a formulaic recitation of

the elements of a cause of action,” and provide the grounds for entitlement to

relief); see also Sanford v. MemberWorks, Inc., 625 F.3d 550, 557, 559 (9th Cir.

2010) (setting forth elements of a RICO claim under 18 U.S.C. § 1962(c), and

explaining that, to plead a RICO conspiracy claim under § 1962(d), the plaintiff

must first adequately plead a substantive violation of RICO).

      The district court properly dismissed Appellants’ damages claims against

defendant Judge Walmark on the basis of judicial immunity. See Ashelman v.

Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (en banc) (judges are entitled to

absolute judicial immunity from a damages action arising out of judicial acts). We

reject Appellants’ contention that they alleged non-judicial conduct taken in the


                                          2                                      13-55271
complete absence of jurisdiction that would not be covered by judicial immunity.

       The district court did not abuse its discretion in denying leave to amend after

concluding that amendment would be futile. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review

and explaining that leave to amend should be given unless amendment would be

futile).

       We reject Appellants’ contentions that private attorneys have no standing to

represent state defendants, and that the district court violated their constitutional

rights by dismissing the claims on the basis of the pleadings. Because the district

court properly dismissed Appellants’ action for failure to state a claim, they had no

right to discovery or a jury trial.

       Appellees Judge Walmark’s and the Superior Court of California’s request

for fees and costs under 42 U.S.C. § 1988, set forth in their answering brief, is

denied because that statute does not cover this case. This denial is without

prejudice to Appellees seeking fees and costs on a proper basis.

       AFFIRMED.




                                            3                                     13-55271